IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
Plaintiff, 8:19CR112
Vv.
ORDER
MARSHOUL PHILEMON,
Defendant.

 

 

This matter is before the Court on the government’s Motion for Dismissal (Filing
No. 22) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against Marshoul

Philemon. The Court finds the motion should be granted. Accordingly,

IT IS ORDERED:
1. The government’s Motion for Dismissal (Filing No. 22) is granted.

2. The Indictment (Filing No. 1) against Marshoul Philemon is hereby
dismissed without prejudice.

Dated this 30th day of May 2019.

 

United States District Judge
